Title: To George Washington from George Washington Parke Custis, 14 July 1797
From: Custis, George Washington Parke
To: Washington, George



Most honoured Sir
Nassau Hall [Princeton, N.J.]July 14th [17]97

I have just received your kind favour of the 10th ultimo, together with the enclosed, for all of which accept my thanks. 1 congratulate you on the enjoyment of your health and prospects of future felicity, which, that you may attain and experience is my fervent prayer.
The gentlemen whose correspondence I have submitted to your inspection, and if you should think necessary would immediately discard; are Messrs Lewis, Law, Lear, and Doctor Stuart—With respect to the apprehensions entertained concerning Lewis’s advice on particular subjects which materially effect myself I own they are perfectly just, and proper, and am happy you have suggested them as they will put me on my gaurd against attempts of that kind from any of them. our letters are generally on topics which occasion remarks on both sides, and are improving to me alone, as they tend to correct style, and give fluency to expression, and likewise peculiarity, confined to rule—I am studying the principles and uses of History in general, with the Doctor in a course of lectures

by Priestley and shall be able to apply them to any course so as to make it easy to be understood and entertaining. I have considerable leisure for reading, as the Class are studying Roman Antiquities which I have previously studied with the Doctor, and of course only require a revisal. I apply my spare time wholly to reading as I am confident it furnishes a fund of information, serviceable in Society Smollett, and Hume, I have nearly finished altho Hume I had read last Winter, I hope to evince by my knowledge of these authors, that I have not merely read them for amusement.
The 4th July was celebrated here with all possible magnificence, we fired 3 times 16 rounds from a six pounder and had public exhibitions of speaking, at night the whole College was beautifully illuminated and had a very pleasing effect. the ball was instituted by the students and principally attended by them, my ideas of impropriety proceeded from a distaste of such things during a recess from them, as I was confident all relish for study would be lost, after such enjoyment, for, There is a difference in the mind’s being entirely taken off an object, to which it can return with increased vigour, and a momentary relapse without any thing more than whetting the appetite when it cannot be satiated—Our thermometer exposed to the rays of the Sun rose to 110º and has been at 98º allmost ever since, we mostly go with slight cloathing and are permitted to wear morning gowns I am at present not in want of any thing and perfectly well. With my kind remembrance to my friends and family I conclude with wishing you health peace & happiness, the only blessings this world can bestow, and Man enjoy, and subscribe myself with Sincere affection and Duty Your’s

G. W. P. Custis

